787 F.2d 592
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.NATIONAL LABOR RELATIONS BOARD, Petitioner,vs.UNITED FURNITURE WORKERS OF AMERICA LOCAL 282, AFL-CIO, Respondent.
86-5216
United States Court of Appeals, Sixth Circuit.
3/5/86
ORDER ENFORCED

1
N.L.R.B.

ORDER

2
This cause was submitted upon the application of the National Labor Relations Board of the enforement of a certain order issued by it against Respondent, United Furniture Workers of America, Local 282, AFL-CIO, its officers, agents and representatives, on 18 February 1986, in a proceeding before the said Board numbered 26-CB-2152-1; upon the transcript of the record in said proceeding, certified and filed in this Court enforcing the order.


3
On consideration whereof, it is ORDERED and ADJUDGED by the United States Court of Appeals for the Sixth Circuit that the said order of the National Labor Relations Board be, and the same is hereby enforced; and that Respondent, United Furniture Workers of America, Local 282, AFL-CIO, its officers, agents, and representatives, abide by and perform the directions of the Board in said order contained.

The mandate shall issued forthwith